Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the change transmission and the second drive unit are located in a common housing” (clm. 10) and “a second clutch arrangement located between the second drive unit and the input shaft …” (clm. 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehr et al. ‘934 A1 in view of Pinschmidt ‘988 B2.
As to claims 1 and 12, Rehr shows an ICE 13, a transmission 19, an electric motor 14, a clutch 23 connecting the rear axle 3 via shaft 22. Transmission 19 has two outputs, one of which drives front differential 21 and half shafts 15, 16. Electric motor 14 drives the second transmission output shaft 20 via a spur gear train in a housing 12. Rehr doesn’t specify a voltage for his motor 14. However, Pinschmidt at col. 3, lines 16-30 states that his preferable motor voltage is 48 volts. It is old and well known to provide a motor of such voltage and in fact the limitations of same have been known for a long time as well (such as the need for reduction gearing since the motor has to rotate at high (around 10,000 to 12,000 rpm) speed in order to develop enough power to be useful). It would have been obvious to one of ordinary skill in this art to employ a lower voltage motor for the obvious reasons of safety and since Rehr already provides substantial speed reduction it would be a simple matter of substituting a lower voltage motor for the one Rehr uses since it wouldn’t require any undue experimentation nor have any unexpected results to do so. 

As to claim 4, Rehr shows the transmission having a first output to a front axle via a differential but does not provide details. It would have been obvious to one of ordinary skill in this art to provide whatever means is necessary to get the drive to the differential, including a spur gear stage with an annular gear, since it is a mere design choice to do so and there are no unexpected results from making that choice.
As to claim 5, Rehr shows a spur gear pair (unlabeled) driven by the electric motor and driving the transmission second output 20.
As to claim 6, Rehr shows a clutch 23 arranged between the second output and the propeller shaft of the vehicle.
As to claim 7, Rehr shows a reduction gearing for his electric motor.
As to claim 8, Rehr shows a multi-disk clutch 23 for connecting the front and rear axles of his vehicle but doesn’t discuss slipping the clutch for purposes of torque distribution between the axles. However, this is a known technique for achieving torque distribution and in fact all friction clutches will slip eventually if the torque difference is high enough between the two halves of the clutch when it is engaged. Thus, all friction clutches have the possibility of controlling torque distribution because slipping is inherent to that kind of clutch device.
As to claim 9, the electric motor is mounted in parallel to the propeller shaft of the vehicle.
As to claim 10, both the transmission and electric machine have housings. It would have been obvious to one of ordinary skill in this art to provide a common 
As to claim 11, the second drive drivetrain has a differential 25 and a clutch 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehr et al. ‘934 A1.
	Applicant does not show a second clutch as claimed, thus the examiner is left to his own imagination as to what applicant is actually attempting to claim as his invention. 
As to claim 13, Rehr shows an ICE 13, a transmission 19, an electric motor 14, a clutch 23 connecting the rear axle 3 via shaft 22. Transmission 19 has two outputs, one of which drives front differential 21 and half shafts 15, 16. Electric motor 14 drives the second transmission output shaft 20 via a spur gear train in a housing 12. Rehr further shows a clutch 26 “between” the motor 14 and the input shaft of the transmission. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art Discussed
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Monday, April 5, 2021